UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registrant¨ Check the appropriate box: þ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 ZAGG INCORPORATED (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: 1 ZAGG INCORPORATED 3, SUITE J SALT LAKE CITY, UTAH 84115 April , 2011 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of ZAGG Incorporated, scheduled to be held at 10:00 a.m. MDT, on June 10, 2011, at our headquarters located at 3855 South 500 West Suite J, Salt Lake City, Utah 84115. The accompanying Notice of Annual Meeting of Stockholders and Proxy Statement describe the items to be considered and acted upon at the meeting by the stockholders. Your vote is very important.Whether you plan to attend the Annual Meeting or not, we urge you to vote your shares as soon as possible.This will ensure representation of your shares at the Annual Meeting if you are unable to attend. We are pleased to make these proxy materials available over the Internet, which we believe increases the efficiency and reduces the expense of our annual meeting process.As a result, we are mailing to stockholders a Notice of Internet Availability of Proxy Materials (the “Internet Notice”) instead of paper copies of the Proxy Statement and our 2010 Annual Report on Form 10-K.The Internet Notice contains instructions on how to access those documents over the Internet or request that a full set of printed materials be sent to you.The Internet Notice also gives instructions on how to vote your shares. We look forward to seeing you at the Annual Meeting. Sincerely, /s/ Robert G. Pedersen II Robert G. Pedersen II Chairman and Chief Executive Officer 2 ZAGG INCORPORATED 3, SUITE J SALT LAKE CITY, UTAH 84115 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS NOTICE IS HEREBY GIVEN that the annual meeting of stockholders of ZAGG Incorporated (the “Company”) will be held as follows: Date: June 10, 2011 Time: 10:00 a.m., Mountain Daylight Time (MDT) Place: ZAGG Incorporated Headquarters 3, Suite J Salt Lake City, UT 84115 Purposes: (1)To elect five directors of the Company to serve until the next annual meeting of the stockholders and until a successor has been elected and qualified; (2)To confirm the appointment of KPMG LLP, as the Company’s independent registered public accounting firm for the fiscal year ending December 31, 2011; (3)To amend the Company’s Articles of Incorporation to change the name of the Company from “ZAGG Incorporated” to “ZAGG Inc.”; (4)To approve an amendment to the ZAGG Incorporated 2007 Stock Incentive Plan to increase the number of shares of Common Stock reserved for issuance thereunder from 5,000,000 shares to 10,000,000 shares; (5)To amend the Company’s Articles of Incorporation to increase the authorized capital stock of the Company from 50,000,000 shares of Common Stock to 100,000,000 shares of Common Stock; (6)To amend the Company’s Articles of Incorporation to change the authorized capital stock of the Company to include 50,000,000 shares of Preferred Stock, and to authorize the Company to issue one or more series of Preferred Stock from time to time in one or more series and in such amounts as may be determined by the Board of Directors; and (7)To transact any other business that may properly come before the Annual Meeting and any additional adjournments. Who Can Vote: Stockholders at the close of business on April , 2011 (the “Record Date”). How You Can Vote: Stockholders may vote electronically over the Internet, or by fax, or may request a complete set of traditional proxy materials and vote their proxy by mail.Stockholders may also vote in person at the Annual Meeting. By Authorization of the Board of Directors, By: /s/Brandon T. O’Brien Brandon T. O’Brien Chief Financial Officer, Corporate Secretary 3 ZAGG INCORPORATED 3, SUITE J SALT LAKE CITY, UTAH 84115 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE MEETING The enclosed materials are also available at The following items are available at the specified link: (1)The Proxy Statement issued in connection with the 2011 Annual Meeting of Stockholders; (2)The Company’s Annual Report on Form 10-K for the year ended December 31, 2010; and (3)The form of proxy card for use in connection with the 2011 Annual Meeting of Stockholders. 4 ZAGG INCORPORATED 3, SUITE J SALT LAKE CITY, UTAH 84115 PROXY STATEMENT For the Annual Meeting of Stockholders To be held June 10, 2011 OVERVIEW Solicitation This Proxy Statement is furnished in connection with the solicitation of proxies by the Board of Directors (the “Board”) of ZAGG Incorporated, a Nevada corporation (the “Company” or “ZAGG”), for use in connection with the Annual Meeting of the Company’s Stockholders to be held on June 10, 2011 (the “Meeting”).This Proxy Statement, the accompanying Notice of Annual Meeting, proxy card and the Company’s 2010 Annual Report on Form 10-K, or alternatively a Notice of Internet Availability of Proxy Materials (the “Internet Notice”), were mailed to stockholders on or about May , 2011. The Board is soliciting your proxy in an effort to give all stockholders of record the opportunity to vote on matters that will be presented at the Meeting. This Proxy Statement provides you with information on these matters to assist you in voting your shares. What is a proxy? A proxy is your legal designation of another person to vote on your behalf. You are giving the individuals appointed by the Board as proxies (Robert G. Pedersen II and Brandon T. O’Brien) the authority to vote your shares in the manner you indicate. Why did I receive more than one notice? You may receive multiple notices if you hold your shares in different ways (e.g., joint tenancy, trusts, custodial accounts) or in multiple accounts. If your shares are held by a broker (i.e., in “street name”), you will receive your notice or other voting information from your broker. In any case, you should vote for each notice you receive. Who is qualified to vote? You are qualified to receive notice of and to vote at the Meeting if you owned shares of common stock of ZAGG Incorporated (the “Common Stock”) at the close of business on April, 2011 (the “Record Date”). How many shares of Common Stock may vote at the Meeting? As of the Record Date, there were shares of Common Stock outstanding and entitled to vote.Each share of Common Stock is entitled to one vote on each matter presented at the Meeting. What is the difference between a “stockholder of record” and a “street name” holder? If your shares are registered directly in your name with Empire Stock Transfer, the Company’s transfer agent, you are a “stockholder of record.” If your shares are held in the name of a brokerage, bank, trust or other nominee as a custodian, you are a “street name” holder. How can I vote at the Meeting? You may vote in person by attending the Meeting. You may also vote electronically over the Internet, or by fax, or you may request a complete set of traditional proxy materials and vote your proxy by mail. To vote your proxy using the Internet or fax, see the instructions on the proxy form and the Internet Notice and have the proxy form available when you access the Internet website. To vote your proxy by mail, mark your vote on the enclosed proxy card, then follow the instructions on the card. 5 What are the Board's recommendations on how I should vote my shares? The Board recommends that you vote your shares as follows: Proposal 1 FOR the election of all five nominees for director with terms expiring at the next annual meeting of the Company’s stockholders. Proposal 2 FOR the ratification of the appointment of KPMG LLP as the Company's independent registered public accounting firm (independent auditors) for the fiscal year ending December 31, 2011. Proposal 3 FOR the amendment to the Company’s Articles of Incorporation to change the name of the Company from “ZAGG Incorporated” to “ZAGG Inc.” Proposal 4 FOR the amendment to the Company’s 2007 Stock Incentive Plan increasing the number of shares of Common Stock reserved for issuance thereunder from 5,000,000 shares to 10,000,000 shares. Proposal 5 FOR the amendment to the Company’s Articles of Incorporation increasing the authorized capital stock of the Company from 50,000,000 shares of Common Stock to 100,000,000 shares of Common Stock. Proposal 6 FOR the amendment to the Company’s Articles of Incorporation to change the authorized capital stock of the Company to include 50,000,000 shares of Preferred Stock, and to authorize the Company to issue one or more series of Preferred Stock from time to time in one or more series and in such amounts as may be determined by the Board of Directors. What are my choices when voting? Proposal 1 You may cast your vote in favor of up to five individual directors. You may vote for fewer than five directors if you choose. You may also abstain from voting for any or all of the nominees for director. Proposal 2 You may cast your vote in favor of or against the proposal, or you may abstain from voting. Proposal 3 You may cast your vote in favor of or against the proposal, or you may abstain from voting. Proposal 4 You may cast your vote in favor of or against the proposal, or you may abstain from voting. Proposal 5 You may cast your vote in favor of or against the proposal, or you may abstain from voting. Proposal 6 You may cast your vote in favor of or against the proposal, or you may abstain from voting. 6 How will my shares be voted if I do not specify how they should be voted? If you sign and return your proxy without indicating how you want your shares to be voted, the proxies appointed by the Board will vote your shares as follows: Proposal 1 FOR the election of all five nominees for director with terms expiring at the next annual meeting of the Company’s stockholders. Proposal 2 FOR the ratification of the appointment of KPMG LLP as the Company’s independent registered public accounting firm (independent auditors) for the fiscal year ending December 31, 2011. Proposal 3 FOR the amendment to the Company’s Articles of Incorporation changing the name of the Company from “ZAGG Incorporated” to “ZAGG, Inc.” Proposal 4 FOR the amendment to the Company’s Stock Incentive Plan increasing the number of shares of Common Stock reserved for issuance thereunder from 5,000,000 shares to 10,000,000 shares. Proposal 5 FOR the amendment to the Company’s Articles of Incorporation increasing the authorized capital stock of the Company from 50,000,000 shares of Common Stock to 100,000,000 shares of Common Stock. Proposal 6 FOR the amendment to the Company’s Articles of Incorporation to change the authorized capital stock of the Company to include 50,000,000 shares of Preferred Stock, and to authorize the Company to issue one or more series of Preferred Stock from time to time in one or more series and in such amounts as may be determined by the Board of Directors. How will withheld votes, abstentions and broker non-votes be treated? Withheld votes, abstentions and broker non-votes will be deemed as "present" at the Meeting, and will be counted for quorum purposes only. If my shares are held in “street name” by my broker, will my broker vote my shares for me? Under the rules that govern brokers who have record ownership of shares that are held in “street name” for their clients, who are the beneficial owners of the shares, brokers have discretion to vote these shares on routine matters but not on non-routine matters.A “broker non-vote” occurs when a broker expressly instructs on a proxy card that it is not voting on a matter, whether routine or non-routine.As noted, broker non-votes are counted for the purpose of determining the presence or absence of a quorum but are not counted for determining the number of votes cast for or against a proposal.We expect that your broker will have discretionary authority to vote your shares on the proposal for the ratification of KPMG LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011 (Proposal No. 2), based on this proposal being a routine matter, but not on the proposal to elect directors (Proposal No. 1), or on the proposals to amend our Articles of Incorporation (Proposal Nos. 3, 5, and 6), or on the proposal to amend our 2007 Equity Incentive Plan (Proposal No. 4), which are “non-routine” matters.Brokers holding shares beneficially owned by their clients no longer have the ability to cast votes with respect to election of directors or other non-routine matters unless they have received instructions from the beneficial owner of the shares.As a result, if you do not provide specific voting instructions to your record holder, that record holder will not be able to vote on Proposal Nos. 1, 3, 4, 5, or 6. It is therefore important that you provide voting instructions to your broker if your shares are held by a broker so that your vote with respect to directors is counted. 7 Can I change my vote? You may revoke your proxy before the time of voting at the Meeting in any of the following ways: •by mailing a revised proxy to the Secretary of the Company; •by changing your vote on the Internet website; •by faxing a revised proxy card; or •by voting in person at the Meeting. What vote will be required to approve each proposal? Proposal 1 provides that the five nominees with the most votes will be elected as directors of the Company. Proposal 2 requires the affirmative vote of the holders of a majority of those shares entitled to be cast at the meeting voted in person or represented by proxy. Proposal 3 requires the affirmative vote of at least a majority of all shares outstanding that are entitled to vote on this matter. Proposal 4 requires the affirmative vote of a majority of the shares held by those stockholders present in person or represented by proxy and entitled to vote at the Meeting. Proposal 5 requires the affirmative vote of at least a majority of all shares outstanding that are entitled to vote on this matter. Proposal 6 requires the affirmative vote of at least a majority of all shares outstanding that are entitled to vote on this matter. Who will count the votes? Representatives from Empire Stock Transfer, the Company's transfer agent, or other individuals designated by the Board, will count the votes and serve as inspectors of election. The inspectors of election will be present at the Meeting. Who will pay the cost of this proxy solicitation? The Company will pay the costs of soliciting proxies. Upon request, the Company will reimburse brokers, dealers, banks and trustees, or their nominees, for reasonable expenses incurred by them in forwarding proxy materials to beneficial owners of shares of the Common Stock. Is this Proxy Statement the only way proxies are being solicited for use at the Meeting? Yes. The Company does not intend to employ any other methods of solicitation. 8 How are proxy materials being delivered? The Company is pleased to take advantage of U.S. Securities and Exchange Commission (the “SEC”) rules that allow companies to furnish their proxy materials over the Internet.As a result, the Company is mailing to most of its stockholders a Notice of Internet Availability of Proxy Materials (the “Internet Notice”) instead of a paper copy of the Proxy Statement and the Company’s 2010 Annual Report on Form 10-K. The Internet Notice contains instructions on how to access those documents over the Internet.The Internet Notice also contains instructions on how to request a paper copy of the Company's proxy materials, including the Proxy Statement, 2010 Annual Report on Form 10-K and a form of proxy card or voting instruction card.All stockholders who do not receive an Internet Notice will receive a paper copy of the proxy materials by mail.The Company believes this new process will allow it to provide its stockholders with the information they need in a more efficient manner, while reducing the environmental impact and lowering the costs of printing and distributing these proxy materials. NO PERSONS HAVE BEEN AUTHORIZED TO GIVE ANY INFORMATION OR TO MAKE ANY REPRESENTATIONS OTHER THAN THOSE CONTAINED IN THIS PROXY STATEMENT IN CONNECTION WITH THE SOLICITATION OF PROXIES MADE HEREBY, AND, IF GIVEN OR MADE, SUCH INFORMATION OR REPRESENTATIONS MUST NOT BE RELIED UPON AS HAVING BEEN AUTHORIZED BY ZAGG INCORPORATED OR ANY OTHER PERSON. PROPOSAL NO. 1 ELECTION OF DIRECTORS Composition of the Board The Board currently consists of five directors.All directors serve a one-year term and are subject to re-election each year.The Board has nominated each of these directors for election at the Meeting.All of them currently serve as directors and each has consented to being named as a nominee for election as a director and has agreed to serve if elected.Biographical information for each of the nominees follows: Robert G. Pedersen II Age: 44 Director Since: Committees: None Principal Occupation: Chairman of the Board and Chief Executive Officer of the Company Experience: Mr. Pedersen has served as the Chief Executive Officer and Chairman of the Board since 2006.Prior to joining the Company, Mr. Pedersen’s experience included executive management, sales and marketing and communications as well as owning and managing several start-up businesses and enterprises. Mr. Pedersen earned a degree in business administration (BSBA) from the University of Phoenix and a Masters Degree (MBA) from Brigham Young University in Business Administration with an emphasis in marketing, finance and organizational communications. The Nominating and Corporate Governance Committee of the Board nominated Mr. Pedersen to serve as a director, in part, because Mr. Pedersen is the Company’s Chief Executive Officer and has experience with the Company since its early days.He is the only officer of the Company nominated to serve as a director, and plays an invaluable role in communicating the Board’s expectations, advice, concerns and encouragement to the Company’s employees.Mr. Pedersen also performs an extremely valuable role as the Chairman of the Board, providing critical leadership and direction to the Board’s activities and deliberations.The Board also believes Mr. Pedersen’s values and integrity are tremendous assets to the Company and its stockholders. Other Directorships: None Family Relationships: None 9 Edward D. Ekstrom Age: 55 Director Since: Committees: Chairman of Nominating and Corporate Governance Committee; Chairman of Compensation and Stock Option Committee; Member of Audit Committee Principal Occupation: Managing Director, vSpring Capital, LLC Experience: Mr. Ekstrom is a technology pioneer and a founding Partner at vSpring Capital. Before joining vSpring Capital in 2001, he served as Vice President of the Intel Communications Products Group and General Manager of the Intel Utah Software Development Center, a post to which he was appointed after Intel acquired LANSystems in 1991, where he had been a Vice President and General Manager of the Software Business Unit. Prior to LANSystems, Mr. Ekstrom was a founder of CeriSyn Corporation, and served as COO/CFO. He was also a founder of Cericor, Inc., which was acquired by Hewlett-Packard in 1985. Mr. Ekstrom continued working as an executive with HP in Boston for four years. He is currently Chairman of the Technology Advisory Board for the State of Utah, and is also a former chairman of the Utah Technology Council. Mr. Ekstrom holds a BS in Computer Science from Brigham Young University and a MBA from Westminster College.Mr. Ekstrom’s extensive experience in capital markets and technology companies led the Nominating and Corporate Governance Committee to conclude that he should continue to serve as a director of the Company as of the date of this proxy statement. Other Directorships: Mr. Ekstrom serves as a director for BDNA, Celio Corporation, Penguin Computing, Inc., RhoMobile, Inc., Aspen Avionics, Inc., 7 Degrees Inc., and Sparxent, Inc. Family Relationships: None Shuichiro Ueyama Age: 66 Director Since: Committees: Member of Nominating and Corporate Governance Committee; Member of Compensation and Stock Option Committee Principal Occupation: Representative Director & CEO, Ueyama and Associates, Inc. Experience: Mr. Ueyama is currently the President of Ueyama and Associates, Inc., a consulting firm that has provided tie-up deals and coordination for major international clients, including Virgin Group, BBDO Worldwide, and ebank. He represented Lady Margaret Thatcher in Japan throughout the 1990s, where he was able to establish a massive network of corporate and political connections. As a senior executive at Sony Corporation, Mr. Ueyama was personally in charge of branding the influential Sony Walkman. Now celebrating its 30th year, the Sony Walkman brand continues to be a strong presence in the electronics market, and has influenced the revolution of handheld devices. Prior to his work with Ueyama and Associates, Inc., Mr. Ueyama held various executive management positions at Sony Corporation and Sony (UK) Ltd. Mr. Ueyama Earned a Bachelor of Arts in Marketing from Hitotsubashi University in Tokyo, Japan, and graduated from the Stanford Executive Program at Stanford University Business School in California, USA.Mr. Ueyama’s many years of experience in business, as well as his extensive contacts and associations in important markets of the Company led the Nominating and Corporate Governance Committee to conclude that he should continue to serve as a director of the Company. Other Directorships: None Family Relationships: None 10 Randy Hales Age: 43 Director Since: Committees: Chairman of Audit Committee; Member of Nominating and Corporate Governance Committee; Member of Compensation and Stock Option Committee Principal Occupation: CEO and a director of Mity Enterprises (Orem, Utah) Experience: Mr. Hales brings extensive business experience in operational development, retail marketing and management to our board of directors. Mr. Hales current and past business experience includes the following: Since June 2007, he has served as CEO and a director of Mity Enterprises (Orem, Utah), a multi-million dollar manufacturer of light-weight multipurpose furniture. While at Mity Enterprises, Mr. Hales has established strategic objectives to drive revenue and EBITDA growth; established product management and a disciplined approach to new product introductions; and initiated aggressive operations improvement plan. Since July 2007, he has also served as CEO and a director of Broda Seating (Kitchner, Ontario, Canada), a medical products company. From January 2010 to the present, he has served as Chairman of the Board of The Rogers Group (Clare, Michigan), a consumer products firm.There he has worked with management team to extend both the product offering and distribution From March 2002 to May 2007, he served as CEO/Board Member of Back to Basics (Bluffdale, Utah), a consumer products company. Mr. Hales managed rapid growth in annual revenues based on sales to large retail customers. While at Back to Basics Mr. Hales’ responsibilities included: restructured bank lines and borrowing base; implementing a world-class distribution; established contract manufacturing relationships in Asia; lowered overall costs of goods sold, established product management and a disciplined to new product introductions; and negotiated license agreements with national accounts. From April 2003 to June 2007, Mr. Hales served as a Board Advisor to WiLife, a consumer electronics firm, where he helped manage WiLife through a rapid growth phase at retail and later sold the business to Logitech. Mr. Hales earned a B.S. degree in engineering from Brigham Young University in 2000.The significant experience of Mr. Hales in manufacturing and operations led the Nominating and Corporate Governance Committee to conclude that Mr. Hales should continue to serve as a director of the Company. Other Directorships: Mr. Hales serves as a director for Mity Enterprises, The Rogers Group, Broda Seating and Goal Zero Family Relationships: None Cheryl Larabee Age: 57 Director Since: Committees: Member of Audit Committee; Member of Nominating and Corporate Governance Committee; Member of Compensation and Stock Option Committee Principal Occupation: Associate Vice President, College of Business and Economics, Boise State University Experience: Ms. Larabee is the Associate Vice President for University Advancement at the College of Business and Economics at Boise State University. She has campus-wide responsibility for development activities with a focus on the College of Business & Economics where she also serves as an adjunct faculty member. Ms. Larabee had a 25-year corporate banking career focused on financial problem-solving with clients ranging from start-ups to the Fortune 500.She is the former Senior Vice President and Western U.S. Regional Manager of the Corporate Banking Division at KeyBank.Previously she managed middle market teams at U.S. Bank in Portland, Oregon, and served a national client base at Crocker Bank in San Francisco, California. Ms. Larabee earned a Bachelor of Arts degree in Psychology from Moorhead State University in 1975, and an MBA from Golden Gate University in 1980.She also completed the Stanford University Graduate School of Business Executive Program in 1984.Because of Ms. Larabee’s background in economics and finance, the Nominating and Corporate Governance Committee concluded that she should continue to serve as a director of the Company. Other Directorships: Ms Larabee serves as a director for Norco Inc., Jacksons Food Stores, Healthwise Inc., Syringa Bancorp, Bogus Basin Recreation Association and the Capital City Development Corporation. Family Relationships: None 11 THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSAL TO ELECT THE FIVE NOMINEES TO SERVE AS DIRECTORS OF THE COMPANY AS NOMINATED. TERMS OF OFFICE Our directors are appointed for a one-year term to hold office until the next annual meeting of our stockholders, or until their successors are elected and qualified, or until removed from office in accordance with our bylaws. EXECUTIVE OFFICERS In addition to Robert G. Pedersen II, the Chief Executive Officer and Chairman of the Board, whose biographical information is set forth above, the following individual served as an executive officer of the Company during the year 2010. Brandon T. O’Brien, 40, is the Chief Financial Officer of the Company with responsibility for the common support areas of finance, treasury, investor relations and human resources.Mr. O’Brien became our Chief Financial Officer on February 12, 2007.Prior to assuming his position as the Chief Financial Officer for the Company, Mr. O’Brien, served as the Vice President of Finance for a software company, from January 2003 to January 2007, and as an independent financial consultant from September 2001 to January 2003.Mr. O’Brien is a certified public accountant, licensed in Utah. CORPORATE GOVERNANCE Corporate Governance Guidelines The Board adopted Corporate Governance Guidelines on September 8, 2009, which can be accessed at the Company’s website, at www.ZAGG.com/investors.Our Corporate Governance Guidelines supplement the Company’s Bylaws and the charters of the Board’s committees.We have taken active steps during the last fiscal year to improve our corporate governance because we believe that it leads to long-term value for our stockholders and, ultimately, makes us more competitive. In the past year, we have taken the following steps, among others, to strengthen our governance practices: Director Independence The Board reviews the independence of our directors on the basis of standards adopted by the Nasdaq Stock Market (“NASDAQ”), including NASDAQ Rule 4200(a)(15).As a part of this review, the Board considers transactions and relationships between the Company, on the one hand, and each director, members of the director’s immediate family, and other entities with which the director is affiliated, on the other hand.The purpose of such a review is to determine which, if any, of such transactions or relationships were inconsistent with a determination that the director is independent under NASDAQ rules.As a result of this review, the Board has determined that each of our directors other than Mr. Pedersen is an “independent director” within the meaning of applicable NASDAQ listing standards. The Board does not have a lead independent director.Meetings of the Board are chaired by Mr. Pedersen, as the Chairman.Mr. Pedersen also sets the agenda for such meetings.The independent directors may also from time to time meet without the presence of Mr. Pedersen as they determine it necessary to do so. Director Qualifications Criteria for Membership The Company’s Nominating and Corporate Governance Committee is responsible for annually reviewing with the Board the desired skills and characteristics of directors, as well as the composition of the Board as a whole. Terms and Limitations All directors currently stand for election each year.The Board does not believe it should establish a limit on the number of times that a director may stand for election. Director Responsibilities General Responsibilities The Board of Directors is elected by and is accountable to our stockholders. The Board establishes policy and provides our strategic direction, oversight, and control.The basic responsibility of the directors is to exercise their business judgment to act in what they reasonably believe to be the best interests of the Company and its stockholders. Oversight of Management The Board is responsible to encourage the Company’s management to effectively implement policies and strategies developed by the Board, and to provide dynamic leadership of the Company. Board Meetings and Materials Frequency of Meetings The Board has meetings periodically throughout the year.As determined necessary by the Board and in order to address the Company’s needs, special meetings of the Board are convened from time to time.The Board also takes action by unanimous written consent without a meeting pursuant to Nevada corporate law. Annual Evaluations The Nominating and Corporate Governance Committee conducts annual evaluations to assess the Board’s performance.Each of the Board’s standing committees conducts an annual evaluation to assess the performance of the applicable committee. Executive Sessions of Independent Directors The Company’s independent directors meet in executive session regularly and, in any event, at least semi-annually. 12 Committees The Board has three standing committees:(1) Audit, (2) Compensation and Stock Option, and (3) Nominating and Corporate Governance.These committees assist the Board to perform its responsibilities and make informed decisions. Director Compensation The form and amount of director compensation is determined by the Board based on general principles established on the Nominating and Corporate Governance Committee’s recommendation. These principles are in accordance with the policies and principles set forth in the Nominating and Corporate Governance Committee's charter and are consistent with rules established by NASDAQ, including those relating to director independence and to compensation of Audit Committee members. Review and Access to Guidelines The Nominating and Corporate Governance Committee reviews the Company’s Corporate Governance Guidelines at least annually, and then, as it deems appropriate, recommends amendments to the Board. Communications with the Board Stockholders and other interested parties may communicate with one or more directors or the non-management directors as a group in writing by regular mail.The following address may be used by those who wish to send such communications by regular mail: Board of Directors or Name of Individual Director(s) c/o Corporate Secretary ZAGG Incorporated 3, Suite J Salt Lake City, UT 84115 13 Code of Ethics The Company has adopted a Code of Ethics for Directors and Senior Executive Officers, which is available on the Company’s website, www.ZAGG.com/investors.The Code of Ethics contains general guidelines for conducting our business consistent with the highest standards of business ethics, and is intended to qualify as a “code of ethics” within the meaning of Section 406 of the Sarbanes-Oxley Act of 2002 and the rules promulgated thereunder.We will post on our website any amendments to or waivers from a provision of our Code of Ethics that applies to our principal executive officer, principal financial officer, principal accounting officer, controller or persons performing similar functions and that relates to any element of the Code of Ethics. The Code of Ethics includes the following principles related to our directors and executive officers: • Act ethically with honesty and integrity; • Promote full, fair, accurate, timely and understandable disclosure in reports and documents filed with the Securities and Exchange Commission and other public communications; • Comply in all material respects with laws, rules and regulations of governments and their agencies; • Comply in all material respects with the listing standards of a stock exchange where the Company’s shares are traded; • Respect the confidentiality of information acquired in the course of performing work of the Company, except when authorized or otherwise legally obligated to disclose the information; and • Not use confidential information of the Company for personal advantage or for the benefit of acquaintances, friends or relatives. Risk Oversight Our Board has overall responsibility for the oversight of risk management at our Company. Day-to-day risk management is the responsibility of management, which has implemented processes to identify, assess, manage and monitor risks that face our Company.Our Board, either as a whole or through its Committees, regularly discusses with management our major risk exposures, their potential impact on our Company, and the steps we take to monitor and control such exposures. While our Board has general oversight responsibility for risk at our Company, the Board has delegated some of its risk oversight duties to the various Board committees.The Board and the Audit Committees monitor the Company’s credit risk, liquidity risk, regulatory risk, operational risk and enterprise risk by regular reviews with management and internal and external auditors and other advisors.In its periodic meetings with the Company’s independent registered public accounting firms, the Audit Committee includes management in its review of accounting and financial controls, assessment of business risks and legal and ethical compliance programs.The Board and the Nominating and Corporate Governance Committee monitor the Company’s governance and succession risk by regular review with management and outside advisors. The Board and the Compensation and Stock Option Committee monitor CEO succession and the Company’s compensation policies and related risks by regular reviews with management. Whistleblower Hotline The Company has established a whistleblower policy that enables employees, customers, suppliers and stockholders of the Company and its subsidiaries, as well as other interested parties, to submit confidential and anonymous reports of suspected or actual violations of the Company’s Code of Ethics.Concerns may be submitted to whistleblower@ZAGG.com. 14 MEETINGS AND COMMITTEES OF THE BOARD The Board Each director is expected to devote sufficient time, energy and attention to ensure diligent performance of his or her duties and to attend all Board, committee and stockholders’ meetings. The Board met five times during 2010.Each director attended at least 75% of the meetings of the Board.Cheryl Larabee was not appointed to the Board of Directors until March 9, 2011, as such, Ms. Larabee did not participate in any Board of Director meetings held in 2010. Committees of the Board The Board has three standing committees to facilitate and assist the Board in the execution of its responsibilities: (1) Audit Committee, (2) Compensation Committee, and (3) Nominating and Corporate Governance Committee. All the committees are comprised solely of non-employee, independent directors as defined by NASDAQ market listing standards.Charters for each committee are available on our website, at www.ZAGG.com/investors. The table below shows current membership for each of the standing Board committees. Audit Compensation and Stock Option Nominating and Corporate Governance Randy Hales* Edward D. Ekstrom* Edward D. Ekstrom* Edward D. Ekstrom Shuichiro Ueyama Shuichiro Ueyama Cheryl Larabee Randy Hales Randy Hales Cheryl Larabee Cheryl Larabee * Committee Chair Audit Committee The Audit Committee has three members and met twice during the year ended December 31, 2010.Each member attended at least 75% of these meetings.The Board has determined that Randy Hales of the Audit Committee, is an “audit committee financial expert” within the meaning established by the SEC. The Audit Committee’s responsibilities, which are discussed in further detail in its charter, include the responsibility to: • Establish and implement policies and procedures for review and approval of the appointment, compensation and termination of the independent registered public accounting firm; • Review and discuss with management and the independent registered public accounting firm the audited financial statements of the Company and the Company’s financial disclosure practices; • Review and discuss with management and the independent registered public accounting firm the audited financial statements of the Company and the Company’s financial disclosure practices; • Pre-approve all audit and permissible non-audit fees; • Hold meetings periodically with the independent registered public accounting firm, and management to review and monitor the adequacy and effectiveness of reporting, internal controls, risk assessment and compliance with Company policies; • Review the Company’s consolidated financial statements and related disclosures; • Review with management and the independent registered public accounting firm and approve disclosure controls and procedures and accounting principles and practices; and • Perform other functions or duties deemed appropriate by the Board. 15 Additional information regarding the Audit Committee's processes and procedures is addressed below under the heading “Audit Committee Disclosure.”The Report of the Audit Committee is set forth later in this Proxy Statement. Compensation Committee The Compensation Committee has four members and met two times in 2010.Each member attended at least 75% of the meetings of the committee.The Compensation Committee’s responsibilities, which are discussed in detail in its charter, include the responsibility to: • In consultation with the Company’s senior management, establish the Company’s general compensation philosophy and oversee the development and implementation of the Company’s compensation programs; • Recommend the base salary, incentive compensation and any other compensation for the Company’s Chief Executive Officer to the Board and review and approve the Chief Executive Officer’s recommendations for the compensation of all other officers of the Company and its subsidiaries; • Administer the Company’s incentive and stock-based compensation plans, and discharge the duties imposed on the Compensation Committee by the terms of those plans; • Review and approve any severance or termination payments proposed to be made to any current or former officer of the Company; • Prepare and issue the report of the Compensation Committee required by the rules of the Securities and Exchange Commission; and • Perform other functions or duties deemed appropriate by the Board. Nominating and Corporate Governance Committee The Nominating and Corporate Governance Committee has four members and met two times in 2010.Each member of the committee attended at least 75% of these meetings.The Nominating and Corporate Governance Committee's responsibilities, which are discussed in detail in its charter, include the responsibility to: • Develop qualifications and criteria for selecting and evaluating directors and nominees; • Consider and propose director nominees; • Make recommendations to the Board regarding Board compensation; • Make recommendations to the Board regarding Board committee memberships; • Develop and recommend to the Board corporate governance guidelines; • Facilitate an annual assessment of the performance of the Board and each of its standing committees; • Consider the independence of each director and nominee for director; and • Perform other functions or duties deemed appropriate by the Board. 16 Nomination Process The policy of the Nominating and Corporate Governance Committee is to consider properly submitted stockholder recommendations for candidates to serve as directors of the Company. In evaluating those recommendations, the Nominating and Corporate Governance Committee seeks to achieve a balance of knowledge, experience and capability on the Board and to address the membership criteria described below.Any stockholder wishing to recommend a candidate for consideration by the Nominating and Corporate Governance Committee should submit a recommendation in writing indicating the candidate's qualifications and other relevant biographical information and provide confirmation of the candidate’s consent to serve as a director.This information should be addressed to Edward D. Ekstrom, Board of Directors, ZAGG Incorporated, 3, Suite J, Salt Lake City, Utah 84115. As contemplated by the Company’s Corporate Governance Guidelines, the Nominating and Corporate Governance Committee reviews the appropriate skills and characteristics required of directors in the context of the current composition of the Board, at least annually. Under the Nominating and Corporate Governance Committee’s charter, the Committee is required to seek candidates with the following minimum qualifications: - a candidate must demonstrate integrity, accountability, informed judgment, financial literacy, creativity, and vision; - a candidate must be prepared to represent the best interests of all of the Company’s stockholders, not just those of a particular constituency; - a candidate must have a record of professional accomplishment in his or her chosen field; and - a candidate must be prepared and able to participate fully in Board activities, including membership on Board committees. Additionally, different factors may assume greater or lesser significance at particular times and the needs of the Board may vary in light of its composition and the Nominating and Corporate Governance Committee's perceptions about future issues and needs. The Nominating and Corporate Governance Committee utilizes a variety of methods for identifying and evaluating director nominees. The Nominating and Corporate Governance Committee assesses the appropriate size of the Board, and whether any vacancies on the Board are expected due to retirement or otherwise.In the event that vacancies are anticipated, or otherwise arise, the Nominating and Corporate Governance Committee considers various potential candidates for director.Candidates may come to the attention of the Nominating and Corporate Governance Committee through various means, including current directors, stockholder recommendations or other referrals.Candidates are evaluated at meetings of the Nominating and Corporate Governance Committee, and may be considered at any point during the year. Compensation Committee Interlocks and Insider Participation None of the individuals who served on the Compensation Committee during the year ended December 31, 2010, was an officer or employee of the Company in 2010 or any time prior thereto. None of the members of the Compensation Committee during the year ended December 31, 2010, had any relationship with the Company requiring disclosure under Item 404 of Regulation S-K promulgated under the Securities Exchange Act of 1934, as amended. None of the executive officers of the Company served as a member of the Compensation Committee, or similar committee, of any other company whose executive officer(s) served as a director of the Company or the Compensation Committee. 17 EXECUTIVE COMPENSATION Summary Compensation Table The following table summarizes information for the fiscal years ended December 31, 2010 and 2009 concerning the compensation of our principal executive officer and the other executive officer of the Company (“Named Executive Officers”) who served as executive officers as of December 31, 2010. (a) (b) (c) (d) (e) (f) (g) (h) Name and Principal Position Year Salary Bonus Stock Awards Option Awards All Other Compensation Total Robert G. Pedersen II $ $ $
